PER CURIAM.
Affirmed. We find no error by the trial court in refusing to sever appellant’s trial from that of his codefendant, see McCray v. State, 416 So.2d 804 (Fla.1982); no error in severing the offenses involved, see Williams v. State, 409 So.2d 253 (Fla. 4th DCA 1982) and Harris v. State, 414 So.2d 557 (Fla. 3d DCA 1982); no error in refusing to declare a mistrial, see Flowers v. State, 351 So.2d 764 (Fla. 3d DCA 1977); and, finally, no harmful error with respect to any limitations imposed upon trial counsel’s closing argument to the jury.
ANSTEAD, HERSEY and WALDEN, JJ., concur.